Citation Nr: 1308898	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  07-17 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for a left knee disorder.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Seattle, Washington.  

Although a denial of service connection for a left knee disorder was not listed in section 8 of an August 1994 rating decision, it is clear from the body of that rating decision that the RO denied a claim of service connection for a left knee disorder, determining that there was no diagnosis of a left knee disorder that was incurred as a result of injury or incident of service. 

The Veteran appeared before the undersigned Veterans Law Judge at a Travel Board hearing in July 2011.  The record contains a transcript of that hearing.

This case was previously before the Board in May 2012 and was remanded for additional development.  The RO has complied with the remand directives.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  In an August 1994 rating decision, the RO denied the Veteran's claim of entitlement to service connection for an unspecified left knee disorder. The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the August 1994 rating decision relates to a basis of the prior denial.

3.  A chronic left knee disorder was not manifest during service and is not related to service.

4.  Arthritis of the left knee was not manifest during service or within one year of separation from service and is unrelated to service.

5.  Chronic sinusitis is not verified by the evidence of record; the Veteran does not have a diagnosis of chronic sinusitis.


CONCLUSIONS OF LAW

1.  The August 1994 rating decision that denied the claim for entitlement to service connection for a left knee disorder is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2012).

2.  Evidence received since the August 1994 rating decision is new and material and the claim for entitlement to service connection for a left knee disorder is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  A left knee disorder was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2012): 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).

4.  Chronic sinusitis was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2012): 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim. 73 Fed. Reg. 23,353 (Apr. 30, 2008).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

With respect to a claim of whether new and material evidence has been presented to reopen the claim for service connection, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) established requirements with respect to the content of the duty to assist notice under the VCAA which must be provided to a Veteran who is petitioning to reopen a claim.

The Court held that VA must notify a Veteran of the evidence and information that is necessary to both reopen the claim and establish entitlement to the underlying claim for the benefit sought. The Court also held that VA's obligation to provide a Veteran with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied. 
 
Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in April 2005 and April 2012 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  

Additionally, the Veteran was afforded VA examinations in June 2010 and April 2012 that are determined to adequate for adjudication purposes.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
New and Material Evidence

Generally, a claim which has been denied in a final unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c). An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis. Evans v. Brown, 9 Vet. App. 273, 285 (1996). The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In August 1994, the RO denied the Veteran's claim for entitlement to service connection for an unspecified left knee disorder. The Veteran was notified of this denial in a letter later that month but did not appeal, and he did not submit new and material evidence within the one year appeal period. Therefore, this denial became final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103. 

The RO's denial was based on its conclusion that there was no current diagnosis of a left knee disorder and no evidence that a left knee disorder was incurred in or aggravated by service, as there was no evidence of the disorder in the service treatment records or of in-service trauma to the left knee. 

Specifically, the evidence before the RO at the time of the rating decision included the Veteran's claim that he injured his knee during service and had a residual disability as a result, and the service treatment records, which contained only a single July 1990 complaint of pain in the left knee with no residuals noted.  Of record was also a March 1994 VA examination report showing the Veteran reported patellofemoral pain syndrome of both knees, right greater than left. Ultimately, the examiner found no disability or clinical diagnosis of a left knee disorder.  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366  (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Thus, at the time of the August 1994 rating decision, while the Veteran offered his own statements as evidence of an in-service injury, there was no evidence of a current disability or a nexus between the claimed in-service injury and a current diagnosis. 

The Veteran submitted an application to reopen a claim for patellofemoral pain syndrome of the left knee in February 2005.  

Since the August 1994 denial, the following evidence has been associated with the claims file: February 2004 treatment records showing complaints of pain in both knees and a normal left knee x-ray; an April 2004 record that showed some narrowing of the patellofemoral joint bilaterally; a May 2007 MRI of the left knee showing minimal left chondromalacia patella; an October 2007 treatment record that stated that the Veteran has patellofemoral pain syndrome of the left knee and that it existed during active duty and has progressed since that time; a May 2010 notation of degenerative arthritis of the knees; a June 2010 VA examination in which the examiner opined that chondromalacia patella is not a clinical diagnosis and that there is no evidence that the Veteran's current left knee complaints were caused by or a result of military service, or that the Veteran's left knee condition was caused by or is related to his service-connected right knee; and the Veteran's testimony at a July 2011 Board hearing that he injured his left knee is service and has experienced pain since that time.  

The Board finds that the May 2007 MRI of the left knee showing minimal left chondromalacia patella and the May 2010 diagnosis of degenerative arthritis of the knees relate to the existence of a diagnosis of a current disability.  Additionally, the October 2007 treatment record that stated that the Veteran has patellofemoral pain syndrome of the left knee and that it existed during active duty and has progressed since that time, relates to a nexus between the current left knee disability and service.  As both a current diagnosis and a nexus were elements missing from the Veteran's claim at the time of the prior denial, this new evidence relates to two of the bases for the prior denial. Consequently, this evidence is new and material, and reopening the claim is warranted.  Therefore, the Veteran's application to reopen is granted.  

Service connection claims

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  38 C.F.R. § 3.303(a) (2012). Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) (2012); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disabilities were incurred while engaging in combat. 

Left knee disorder 

The Veteran contends that he has a left knee disorder, claimed as patellofemoral pain syndrome, as a result of service.  As the preponderance of the evidence is against finding a nexus between the Veteran's left knee disorder and service, his claim of service connection is denied.

As stated above, service treatment records show a single complaint of pain in the left knee in July 1990.  Mild swelling and tenderness was noted on the medial knee.  On the Veteran's separation examination in February 1993, he reported pain and swelling in his right knee.  The report of medical examination showed a normal clinical evaluation of the lower extremities.  

A March 1994 VA examination report showed the Veteran reported patellofemoral pain syndrome of both knees, right greater than left. Ultimately, the examiner found no disability or clinical diagnosis of a left knee disorder.  

February 2004 treatment records showed complaints of pain in both knees and a normal left knee x-ray.  An April 2004 record showed some narrowing of the patellofemoral joint bilaterally.  A May 2007 MRI of the left knee showed minimal left chondromalacia patella. 

In an October 2007 treatment record, the Veteran sought treatment for his left knee.  The physician's assistant who treated him stated that "there is little doubt that the right knee was giving him trouble during his active duty years.  That his left knee is now bothering him too comes as no surprise as this condition often affects both knees.  I have no doubt that the condition existed during active duty and has progressed as would be expected."

A May 2010 treatment record for hyperhidrosis shows an impression of degenerative arthritis of the knees; no x-ray of the knees accompanies this record.  

The Veteran underwent a June 2010 VA examination.  The examiner noted that the Veteran had full range of motion from 0 to 140 degrees, with no pain with range of motion, negative Lachman's and negative McMurray's.  A quad/hamstring strength test was 5/5 bilaterally and there was no objective or clinical evidence to show additional functional loss of range of motion due to pain, weakness, fatigue, or lack of endurance.  The examiner also noted that bilateral knee x-rays were unremarkable.

The examiner opined that the Veteran's single episode of knee pain in July 1990 does not constitute a chronic condition of the left knee.  Furthermore, the Veteran had no evidence or treatment for a left knee disorder until 2007, 14 years after his discharge from service.  Moreover, chondromalacia patella is not a clinical diagnosis and there is no evidence that the Veteran's current left knee complaints were caused by or a result of military service, or were caused by or is related to his service-connected right knee.  

Instead, the examiner opined that the Veteran gained 114 pounds since he entered service and the appearance of chondromalacia patellae is most likely secondary to the stress of the Veteran's obesity.  

Finally, the Veteran appeared before the Board at a July 2011 hearing, where he testified that he injured his left knee in service and has experienced pain since that time.  

The Veteran has diagnoses of patellofemoral pain syndrome and chondromalacia of the left knee.  The Board also notes that in 2004, there was an interpretation of narrowing of the joint and notation of arthritis in May 2010.  Additionally, the Veteran reported and the service treatment records show a complaint of left knee pain during service.  

However, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection, because there is no credible nexus between the Veteran's left knee disability and service.  

Initially, the Veteran contends that where, as here, the record lacks evidence of a nexus, a Veteran may be entitled to disability benefits if he establishes continuity of symptomatology between the present condition and in-service injury or disease. 38 C.F.R. § 3.303(b) (2012). The U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a). Walker v. Shinseki, No.2011-7184, 2013 WL 628429, at *7-9, 13-15 (Fed. Cir. Feb. 21, 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases."). 

In this case, there is a notation of arthritis in the May 2010 treatment record and there is one report of narrowing.  Therefore, there is adequate evidence to suggest arthritis and section 3.303(b) is for consideration for this chronic disease.

As patellofemoral pain syndrome and chondromalacia are not chronic diseases under 38 U.S.C.A. § 1101; § 3.309(a), as a matter of law, the Veteran may not establish continuity of symptomatology in lieu of a nexus for such entities. Therefore, 38 C.F.R. § 3.303(b) is inapplicable.

Regarding a nexus between the chondromalacia and patellofemoral pain syndrome of the left knee and his service, the opinions on this question are those of the October 2007 physician's assistant (PA), the VA examiner who performed the June 2010 VA examination, and the Veteran. 

When evaluating medical opinions it is the province of the Board to weigh the evidence and decide where to give credit and where to withhold the same, and in so doing, to also accept certain medical opinions over others.  See Evans v. West, 12 Vet. App. 22, 30 (1999); Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Owens v. Brown, 7 Vet. App. 429, 433 (1995). The Board cannot make its own independent medical determinations and that there must be plausible reasons for favoring one opinion over another. See also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Court has held that most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Additionally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file. Prejean v. West, 13 Vet. App. 444 (2000); Swan v. Brown, 5 Vet. App. 229 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that it is error to reject a medical opinion solely on the basis that the medical opinion was based on a history given by the Veteran, and that a claimant's report must be examined in light of the evidence of record).

As stated above, in October 2007, the Veteran sought treatment for his left knee.  The PA opined that the Veteran's right knee was injured during service and "that his left knee is now bothering him too comes as no surprise as this condition often affects both knees.  I have no double that the condition existed during active duty and have progressed as would be expected."  However, the PA failed to provide any rationale or medical basis for this opinion.  This opinion is accorded little probative value.  

The Board finds that the June 2010 VA examiner's opinion is entitled to substantial probative weight because he explained the reasons for his opinion based on an accurate characterization of the evidence of record.  See Nieves-Rodriguez, supra.  The examiner relied in part on the lack of notations of significant problems in the left knee in service or otherwise indicating any type of injury or activity that would have caused a left knee disorder.  

Additionally, the examiner noted that the Veteran had no left knee problems upon discharge from service.  As a general matter, the separation examination report was generated with a view towards ascertaining the Veteran's then-state of physical fitness; it is akin to a statement of diagnosis or treatment and is therefore of increased probative value, reflecting the Veteran's then state of physical fitness. Rucker, 10 Vet. App. at 73 (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care). 

The examiner also opined that there is no evidence of functional disability of the right knee and no evidence that the Veteran's left knee complaints were caused by or related to the Veteran's service-connected right knee.  

Furthermore, the examiner stated that treatment for the left knee was not shown until 2007, 14 years after his discharge from service.  A prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 
 
Finally, the examiner noted an alternative cause for the Veteran's knee disorder, specifically that the Veteran had gained 114 pounds since his discharge from service and that his chondromalacia patellar overloading was likely caused by his obesity.  

The other contrary opinion is that of the Veteran, who indicated that he hurt his left knee during service and experienced pain since that time.  As indicated above, the service treatment records show that the Veteran reported left knee pain in July 1990.  Therefore, his report of an in-service injury is credible.  

The issue in this regard, however, is whether there is a nexus between current left knee disability and service.   Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a Veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  

In this case, the Veteran's testimony indicating that he has a current left knee disability related to an in-service injury is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007) (lay testimony is competent to establish the presence of varicose veins); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

To the extent that the Veteran may have arthritis, section 3.303(b) is applicable.  However, arthritis was not diagnosed or identified during service.  There is nothing in the service treatment records to suggest that he had characteristic manifestations of arthritis at the time.  See 38 C.F.R. § 3.303(b).  Although he complained of pain, the separation examination was normal.  Thus, chronicity may be legitimately questioned.  Furthermore, although he asserted that he has had continuous pain, the first post service examination was normal and established that he had no underlying pathology.  Together, the normal separation examination and the first VA examination clearly establish that arthritis was not manifest during service or within one year of separation.  The evidence also establishes that there is no continuity of symptomatology in regard to arthritis, if present.

In any event, even assuming that the Veteran is competent to opine on this medical matter, the Board finds that the specific, reasoned opinion of the June 2010 VA examiner is of greater probative weight than the Veteran's more general lay assertions.

Therefore, the preponderance of the evidence is against the claim for entitlement to service connection for a left knee disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Chronic sinusitis

The Veteran contends that he has chronic sinusitis that is a result of service.  As the preponderance of the evidence is against finding that the Veteran has a diagnosis of chronic sinusitis, his claim of service connection is denied.

Service treatment records reveal a January 1975 notation of sinus.  "Chronic sinus x +10 yr" was noted in April 1976, with an assessment of chronic sinusitis.  The Veteran was treated for complaints of sinus congestion in June 1980; a head cold was assessed.  Examination in June 1989 showed that the sinuses were normal.  In January 1992, the Veteran denied a cough or sinus infection.  An assessment of sinus congestion was given in May 1992.  In August 1992, the Veteran complained of sinus drainage and a cold of two days.  Sinus non tender to palpation was noted.  At separation in February 1993, the Veteran denied having or ever having had sinusitis and an examination revealed a normal clinical evaluation of the sinuses. 

Upon examination in 1994, it was noted that the Veteran had lifelong allergic problems and that he had sinusitis but he was not having any significant problems at that time.  Treatment records since June 2001 show complaints and treatment for sinus problems.  It is also shown that the Veteran is actively on medication for coughing and decongestion.

Additionally, the Veteran submitted a June 2001 treatment record showing complaints of nasal congestion and a sinus infection of a five day duration; a September 2004 record showing complaints of sinus pressure of three days; and an October 2004 record which assessed sinusitis unresolved and noted that the Veteran was still having problems with his sinuses. Treatment records in October 2007 reveal that the Veteran is on medication for cough and congestion. Examination in March 2009 showed that his sinuses were non tender. There was no septal deviation but there was nasal congestion.

The Veteran has submitted statements relating that he was treated many times for congestion and sinus problems in service. While he did not have any symptoms during his examination in 1994, he continually had problems during service that were worse than when he entered into service.  He expressed having continued sinus problems since discharge and that he was on permanent medication. 

In his July 2011 hearing, the Veteran stated that he did not know the difference between rhinitis and sinusitis and that he has been given alternating diagnoses of both. He believed that he did not have sinus treatment until at least a year after entering service. He denied sinus x-rays or surgery.  He stated that he knew he had sinusitis because he has congestion if he does not take medication.  

A VA examination was conducted in April 2012.  The examiner opined that "the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness."  As a rationale, the examiner stated that there is no diagnosis of chronic sinusitis or current acute sinusitis.  Specifically, the examiner explained:

Review of the service treatment records reveals many clinic visits when the Veteran referred to his complaints of 'sinusitis.'  This is a common lay person's mistake in referring to all nasal congestion or symptoms as a 'sinus infection.'  As stated, twelve such visits during active duty were made; one diagnosis was 'sinus congestion,' which is not sinusitis.  Another diagnosis was 'chronic sinusitis x 10 years' made in April 1976 so assumed to be the [Veteran's] statement as he had only been in the service nine months by that point and only one diagnosis of 'allergic rhinitis.'  It was never deemed necessary to put [the Veteran] on antibiotics, only decongestants.  The remaining diagnoses were upper respiratory infections and colds, which are the same things.  Since discharge, he has had one diagnosis of acute sinusitis and put on antibiotics.   

He has had multiple 'common colds' and one diagnosis of sinusitis, which is quite common.  His examination today is normal; he does not have sinus tenderness palpation. There is no corresponding diagnosis.  

The examiner concluded that there is no objective evidence that the Veteran has had chronic sinusitis, except for his subjective report.   Although the Veteran stated that he is been on a decongestant for years, a decongestant is not the treatment for chronic sinusitis and there is no evidence that the Veteran has ever been prescribed nasal steroid spray, which is the proper treatment.   

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997). It is well-settled that in order to be considered for service connection, a claimant must first have a disability. In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability. See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).
 
Here, the examiner concluded that the Veteran does not have a current disability or diagnosis of chronic sinusitis for which compensation is warranted.  

The Board has considered all lay and medical evidence as it pertains to the issues. 38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57. 

Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence. See Buchanan, 451 F.3d at 1337 (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim). 

Here, the Board finds that the Veteran is competent to report his symptoms and treatment. However, the more probative evidence is against the finding that he has chronic sinusitis that is related to service.

To the extent that the Veteran asserts that he has chronic sinusitis that is related to service, the Board finds that his assertions are not credible.  In this regard, his statements are inconsistent with the other (lay and medical) evidence of record. As noted by the examiner and the treatment records, the Veteran has never received a diagnosis of, or treatment for, chronic sinusitis.  He stated that he uses decongestants, but as explained by the examiner, decongestants would not be an indication of treatment for a clinical diagnosis of chronic sinusitis.  

The Board points out that Veterans are entitled to VA compensation if they develop a disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty. 38 U.S.C.A. §§ 1110, 1131. In this case, however, there is no definitive or reliable evidence of a diagnosis of chronic sinusitis. The Board thus determines that service connection for chronic sinusitis is not warranted. This conclusion is based on clinical findings and the VA examiner's opinion demonstrating that there is no current disability for which service connection is warranted. Brammer, supra. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

The application to reopen a claim of service connection for a left knee disability is granted.  

Service connection for a left knee disability is denied.  

Service connection for chronic sinusitis is denied.  



______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


